Title: From George Washington to the U.S. Senate, 12 June 1795
From: Washington, George
To: U.S. Senate, the


          
            Gentlemen of the Senate.
            United States 12th June 1795.
          
          On the twenty ninth day of December 1794 the following nominations for promotions were laid before the Senate.
          
            
            
              
                First Sub Legion
              
              
                Bernard Gaines 
                Captain 
                30 June 1794 
                vice Kersey 
                promoted.
              
              
                Bartholomew Shomberg 
                ditto 
                ditto 
                vice Hartshorne 
                killed
              
              
                John Wade 
                ditto 
                1 July 
                vice Peters 
                promoted.
              
              
                Ross Bird 
                ditto 
                6 July 
                vice Jeffers 
                resigned.
              
            
          
            And on the twenty fifth day of February 1795 the following.
            
              
                Ferdinand Leigh Claiborne 
                Lieut. 
                30 June 1794 
                vice Gaines 
                promoted.
              
              
                John Breck 
                ditto 
                ditto 
                vice Shomberg 
                ditto
              
              
                Edmund Taylor 
                ditto 
                1 July 
                vice Wade 
                ditto
              
              
                Elijah Strong 
                ditto 
                6 July 
                vice Bird 
                ditto
              
              
                Rezin Webster 
                ditto 
                11 July 
                vice Montfort 
                resigned
              
            
            It has since appeared that the resignation of Captain Clay had escaped notice at the War Office, which rendering the above arrangement incorrect, the issuing of Commissions to those Officers has been suspended.
            To rectify that arrangement and to fill some vacancies, I now make the following nominations of persons to Offices in the army of the United States.
          
          
          
            
              
                First Sub Legion
              
              
                Bernard Gaines 
                Captain 
                1 April 1794 
                vice Clay 
                resigned
              
              
                Bartholomew Shomberg 
                ditto 
                30 June 
                vice Kersey 
                promoted.
              
              
                John Wade 
                ditto 
                30 June 
                vice Hartshorne 
                killed
              
              
                Ross Bird 
                ditto 
                1 July 
                vice Peters 
                promoted.
              
              
                Hastings Marks 
                ditto 
                6 July 
                vice Jeffers 
                resigned.
              
              
                Ferdinand Leigh Claiborne 
                Lieutenant 
                1 April 1794 
                vice Gaines 
                promoted.
              
              
                John Breck 
                ditto 
                30 June 
                vice Shomberg 
                do
              
              
                Edmund Taylor 
                ditto 
                30 June 
                vice Wade 
                do
              
              
                Elijah Strong 
                ditto 
                1 July 
                vice Bird 
                do
              
              
                Rezin Webster 
                ditto 
                6 July 
                vice Marks 
                do
              
            
          
          
      
            
              
                Cavalry.
              
              
                Paul McDermot 
                Cornet 
                vice Torrey killed 
                to rank from 
                1 May 1795.
              
              
                James V. Ball 
                ditto 
                vice Posey promoted 
                ditto
                
              
              
                Corps of Artillerists and Engineers
              
              
                Peter A Dransy Lieutenant vice Hutchins resigned—to rank from 10 April 1795.
               
           
              
                Second Sub Legion.
              
              
                William Marts 
                Captain 
                20 April 1795 
                vice Andrews 
                resigned.
              
            
              
                Ensigns.
              
              
                George Salmon 
                vice Butler 
                promoted to rank from 1. May 1795
              
              
                William Scott 
                vice Claiborne 
                ditto 
                ditto
              
              
                John Callender 
                vice Breck 
                ditto 
                ditto
              
              
                Merriwether Lewis 
                vice McCLean 
                ditto 
                ditto
              
            
            
              Go: Washington
            
          
        